Citation Nr: 1600186	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  06-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for eczema.

3.  Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to September 1982 and from December 1982 to October 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Pittsburg, Pennsylvania has jurisdiction over the claim.

This matter was previously before the Board in July 2008, at which time it was remanded for further development.  It is now returned to the Board.

The issue of entitlement to service connection for eczema is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a diagnosed bilateral wrist disability.

2.  Prior to November 2, 2007, the Veteran did not have one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

3.  From November 2, 2007, to December 7, 2009, the Veteran's sinusitis has been manifested by three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting characterized by headaches, pain, and purulent discharge or crusting, but there is no evidence of incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.

4.  As of December 7, 2009, the Veteran did not have one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for an initial compensable rating for sinusitis prior to November 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6512 (2015).  

3.  The criteria for a rating of 10 percent, but not higher, for sinusitis from November 2, 2007, to December 7, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6512 (2015).  

4.  The criteria for a compensable rating for sinusitis as of December 7, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6512 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2004 and January 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2012 supplemental statement of the case and August 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that a bilateral wrist disability is due to service.  After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosed bilateral wrist disability.

Service medical records show that the Veteran was seen in May 1990 with complaints of right wrist pain.  He denied swelling or any trauma.  There were no clinical findings of any deformity and no diagnosis of disability.  

Review of VA treatment records shows a May 2005 x-ray report found normal right and left wrists. 

A May 2005 VA examiner report contains a diagnosis of bilateral wrist tendonitis; however, the Board finds that examination report is inadequate.  The Veteran denied pain and tenderness in either wrist on physical examination.  The examiner did not review the Veteran's claims folder and stated that the bilateral wrist tendonitis was at least as likely as not service-connected.  As the examiner did not review the claims folder and the Veteran denied any pain on examination, then the diagnosis and opinion appear to have been based entirely on the Veteran's self-report medical history, rather than the examiner's independent medical conclusion.  

A December 2009VA examination reports shows the examiner reviewed the claims file.  The Veteran reported pain in both wrists when the weather changed and that he lifted weights four times a week.  The examiner noted that x-rays were requested, but the Veteran did not have them completed.  The examiner opined that there was no evidence of wrist pathology.  The rationale was that the Veteran had not seen any provider regarding the wrists and there was no chronicity of disabilities noted in the service medical records and following separation.  The examiner noted the Veteran has been lifting weights four times a week for several years without problems.  The Board finds that medical opinion is more persuasive because the examiner considered the record and conducted a thorough examination, relying on medical finding rather than the reported diagnosis by the Veteran.

Although the Veteran asserts an in-service injury and continues to assert continued disability, the Board finds that there is no evidence to demonstrate that the Veteran's in-service complaints were anything more than acute and transitory in nature.  He reported pain in the wrists in service.  The Board notes that while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, such as pain.  However, he is not competent to provide evidence regarding that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran has complained of pain to VA examiners, the Board finds that the weight of the evidence is against a finding that a diagnosis of a bilateral wrist disability is warranted.  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, because of the lack of medical evidence of record showing any currently diagnosed bilateral wrist disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any bilateral wrist disability.  The Veteran has not submitted any evidence showing that a diagnosis of any bilateral wrist disability is warranted.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim and service connection for a bilateral wrist disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2012, the RO established service connection for sinusitis and assigned a 0 percent rating under Diagnostic Code 6512 (chronic frontal sinusitis), from November 1, 2003.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis (Rating Formula).  Under the Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2015).  

Based on a review of the evidence, the Board finds that from November 2, 2007, to December 7, 2009, the Veteran's sinusitis should be assigned the minimum compensable rating of 10 percent, but not higher.

The service medical records show the diagnosis for sinusitis in January 2001, but the diagnosis was later modified to bronchitis and atypical pneumonia.  Private post-service medical record show the Veteran was diagnosed with sinusitis in February 2004.

A review of VA treatment records shows that in January 2007, the Veteran reported a sinus infection for four days which was self-treated with over the counter medication.  He reported increased sneezing and sinus pressure in the frontal lobe.  In January 2008, the Veteran reported sinusitis and indicated that over the counter medication did not work.  A November 2008 record shows reports of sinus pressure and congestion.  In December 2008, the Veteran reported nasal congestion for three weeks that was improved with medication, but he had returned to not taking any medication.

A May 2005 VA examination report shows the Veteran's sinuses are nontender. 

A December 2009VA examination reports shows the Veteran denied a history of incapacitating episodes of sinusitis.  The Veteran reported a history of non-incapacitating episodes with symptoms of sinus pain.  He denied any episodes for the past two years and reported the prior episodes lasted three to four days.

The Board finds that the Veteran is not entitled to a compensable rating for sinusitis prior to November 2, 2007.  Prior to that date, there is no evidence of one to two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 (2015).  The Veteran does not contend that he had those symptoms during this time period.

From November 2, 2007, to December 7, 2009, the Veteran's sinusitis more nearly approximates the criteria for a 10 percent rating.  VA treatment records show complaints of three non-incapacitating episodes per year.  He reported pain and purulent discharge.  The Board finds those statements to be credible in light of the fact that they were recorded by VA treatment providers.   However, the evidence is negative for more 6 non-incapacitating episodes or any incapacitating episodes. 

As of December 7, 2009, the Veteran denied any recent episodes of sinusitis.  Since December 7, 2009, there is no evidence to support a compensable rating.

The criteria for a rating in excess of 10 percent have not been met at any point during the pendency of the appeal, as there is no evidence of incapacitating episodes as defined in the Rating Formula, no evidence of more than six non-incapacitating episodes per year as defined in the Rating Formula, and no evidence of surgeries for the Veteran's sinus problems.  38 C.F.R. § 4.97, Diagnostic Code 6512 (2015). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  In this case, the rating criteria for the respiratory system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case even considering the combined effects of his service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated or reported sinusitis impairment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's sinusitis warrants a 10 percent rating from November 2, 2007, to December 7, 2009, and the claim, to that extent, is granted.  The Board finds that the preponderance of the evidence is against the assignment of initial compensable ratings for sinusitis prior to November 2, 2007, or as of December 7, 2009, or a rating greater than 10 percent at any time on appeal, and the claim, to that extent, is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to a compensable rating prior to November 2, 2007, for sinusitis is denied.

Entitlement to a rating of 10 percent, but not higher, from November 2, 2007, to December 7, 2009, for sinusitis, is granted.

Entitlement to a compensable rating as of December 7, 2009, for sinusitis is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.  McCain v. Nicholson, 21 Vet. App. 319 (2007).

Pursuant to the Board's July 2008 remand, the Veteran was provided a March 2009 VA examination to address the nature and etiology of eczema.  The March 2009 VA examiner diagnosed history of eczema in service, resolved.  However, there is no opinion that addresses the Veteran's reports of post-service eczema flare-ups six to seven times a year in a June 2013 statement.  Post-service records from a private dermatologist show that the Veteran was treated for folliculitis keloidalis, but not eczema, between April 2003 and May 2005.  It is unclear if the eczema resolved during service or still remains in a passive state.  Therefore, the Board finds that the evidence of record is inadequate to decide the claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is warranted to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who prepared the December 2009 VA examination report for a supplemental opinion.  If the prior examiner is unavailable or is unable to provide the requested opinion without examining the Veteran, schedule the Veteran for a VA skin disease examination, by an examiner with the appropriate expertise to determine the nature and etiology of any eczema.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:

(a)  The examiner is requested to clarify the prior December 2009 opinion regarding resolved eczema.  The examiner should opine whether the Veteran has a current eczema disability, and if so, whether it at least as likely as not (50 percent probability or greater) that any eczema, is etiologically related to the Veteran's active service?

(b)  In providing the opinion, the examiner must address the service medical records that show complaints and treatment for eczema and the Veteran's post-service reports of eczema flare-ups in a June 2013 statement.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


